THE THIRTEENTH COURT OF APPEALS

                                   13-17-00285-CV


                   In the Estate of Stewart D. Hervey Jr., Deceased


                                  On appeal from the
                    25th District Court of Gonzales County, Texas
                                 Trial Cause No. 26048


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

August 3, 2017